DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9, line 6, is objected to because of the following informalities: “a third value” limitation of claim 9 should be --a second value-- as indicated on line 2 of claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Narashimhan US 20170287018 in view of Proctor Jr. et al US 20160042342. 
As to claims 1, 13, Narashimhan teaches a method comprising: randomly generating a value (see fig. 2, 200; paragraph 0069; second information identifying an advertisement); illustrating a code containing the value (see fig. 2, 200, paragraph 0069; first information identifying user and second information identifying an advertisement). Narashimhan fails to teach scanning for a second device advertising a service that is to use the value wherein the service is to associate and exchange data with the second device; and upon discovering the second device advertising the service that is to use the value, creating an unique association, by the first device, with the second device by connecting to the service and exchanging information with the second device. Proctor teaches scanning for a second device advertising a service that is to use the value wherein the service is to associate and exchange data with the second device (see paragraphs 0049; According to an example embodiment, two or more of the electronic device, e.g., the RSU 208, the mobile device 201, the OBU in the vehicle 207, and/or the communication device associated with the vehicle 206, exchange information related to a potential offer or transaction of a stored value asset over the proximal wireless link 203. The exchange of information may be between vehicles, e.g., 206 and 207, between the RSU 208 and at least one vehicle, e.g., 206 and/or 207, and/or between a pedestrian, e.g., user B of the mobile device 201, and at least one vehicle, e.g., 206 and/or 207, paragraphs 0056, 0058; Upon starting the application, e.g., at block 301B, a scan and/or a search for other identifier(s) and/or other device(s) in proximity is performed at 302B. If no other identifier is detected at 303B, the electronic device may continue scanning and/or searching for other identifier(s) or may perform another scan and/or search at a later time. If one or more identifiers are detected at 303B, the electronic device determines, at 304B, whether the detected one or more identifiers include a service identifier. If no service identifier is detected at 304B, the electronic may repeat another scan and/or search for other identifier(s) immediately or at a later time, paragraph 0060) and upon discovering the second device advertising the service that is to use the value, creating an unique association, by the first device, with the second device by connecting to the service and exchanging information with the second device (see paragraphs 0049, 0056, 0058, 0060). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Proctor into the system of Narashimhan in order to provide a method for the valuation and exchanging of the stored value assets, information of value and the transfer of value to or among individuals.
As to claims 2, 14, the combination of Narashimhan and Proctor teaches storing the value and the exchanged information for subsequent associations with the device (see Narashimhan fig. 1, 104, paragraph 0053; system 100 comprises a mobile backend server (MBS) 102 that communicates with a database 104 database for storing and maintaining various types of information, which may include advertisement information as well as payment and shipping information for mobile users).
As to claim 4, the combination of Narashimhan and Proctor teaches wherein illustrating the code comprises illustrating a quick response (QR) code on a display, wherein the QR code is to contain the value (see Narashimhan fig. 5, 108, paragraph 109; FIG. 5, the user is using his or her electronic device 106 to view a product displayed in an advertisement that was delivered to the electronic device from the MBS 102 (data transfer 500). The advertisement may comprise a product image 502, a QR code 108, text, or other graphic element. The advertisement may comprise an audio and/or video stream that contains encoded advertisement information detectable/extractable by the electronic device 106).
As to claim 5, the combination of Narashimhan and Proctor teaches wherein the device is to advertise the service upon capturing the illustrated code containing the value (see Narashimhan fig. 2, 204, paragraph 0071; the MBS 102 uses the second information to identify an advertisement. In one embodiment, the MBS 102 may use the second information to query an advertisement database stored within database 104).
As to claims 6, the combination of Narashimhan and Proctor teaches wherein the device is to create the service from the value contained in the captured code (see Narashimhan fig. 2, 206, 208, paragraphs 0072, 0073; the MBS 102 determines a transaction object (e.g., one or more item(s), service(s), and/or transaction(s), etc.) associated with the identified advertisement; the MBS 102 determines payment information for the identified user).
As to claim 8, Narashimhan teaches a first device comprising: a display (see paragraph 0035; In one embodiment, providing the generated advertisement to the first electronic device comprises: providing the generated advertisement to a display of the first electronic device; providing the generated advertisement as a graphic element that is captured or scanned by the first electronic device), a transceiver (see fig. 1, 202, 216, paragraph 0069; first information identifying a user of electronic device and second information identifying an advertisement and report the result to the user’s electronic device; and a processor to: randomly generate a value (see fig. 2, 200; paragraph 0069; second information identifying an advertisement); illustrate a code containing the value on the display (see fig. 2, 200, paragraph 0069; first information identifying user and second information identifying an advertisement).  Narashimhan fails to teach scan for a second device advertising a service that is to use the value 
wherein the service is to associate and exchange data with the second device; and upon discovering the second device advertising the service that is to use the value, creating a unique association with the second device by connecting to the service and exchanging information with the second device using transceiver and store the value and the exchanged information for subsequent associations with second device. Proctor teaches scan for a second device advertising a service that is to use the value wherein the service is to associate and exchange data with the second device (see paragraphs 0049; 0056; According to an example embodiment, two or more of the electronic device, e.g., the RSU 208, the mobile device 201, the OBU in the vehicle 207, and/or the communication device associated with the vehicle 206, exchange information related to a potential offer or transaction of a stored value asset over the proximal wireless link 203. The exchange of information may be between vehicles, e.g., 206 and 207, between the RSU 208 and at least one vehicle, e.g., 206 and/or 207, and/or between a pedestrian, e.g., user B of the mobile device 201, and at least one vehicle, e.g., 206 and/or 207, paragraph 0058; Upon starting the application, e.g., at block 301B, a scan and/or a search for other identifier(s) and/or other device(s) in proximity is performed at 302B. If no other identifier is detected at 303B, the electronic device may continue scanning and/or searching for other identifier(s) or may perform another scan and/or search at a later time. If one or more identifiers are detected at 303B, the electronic device determines, at 304B, whether the detected one or more identifiers include a service identifier. If no service identifier is detected at 304B, the electronic may repeat another scan and/or search for other identifier(s) immediately or at a later time, paragraph 0060); and upon discovering the second device advertising the service that is to use the value, creating an unique association with the second device by connecting to the service and exchanging information with the second device using transceiver (see paragraphs 0049, 0056, 0058, 0060) and store the value and the exchanged information for subsequent associations with second device (see paragraphs 0049, 0056, 0058, 0060). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Proctor into the system of Narashimhan in order to provide a method for the valuation and exchanging of the stored value assets, information of value and the transfer of value to or among individuals.
As to claim 10, the combination of Narashimhan and Proctor teaches wherein the processor to illustrate the code comprises illustrating a quick response (QR) code on a display, wherein the QR code is to contain the value (see Narashimhan fig. 5, 108, paragraph 109; FIG. 5, the user is using his or her electronic device 106 to view a product displayed in an advertisement that was delivered to the electronic device from the MBS 102 (data transfer 500). The advertisement may comprise a product image 502, a QR code 108, text, or other graphic element. The advertisement may comprise an audio and/or video stream that contains encoded advertisement information detectable/extractable by the electronic device 106).
As to claim 11, the combination of Narashimhan and Proctor teaches wherein the second device is to advertise the service upon capturing the illustrated code containing the value (see Narashimhan fig. 2, 204, paragraph 0071; the MBS 102 uses the second information to identify an advertisement. In one embodiment, the MBS 102 may use the second information to query an advertisement database stored within database 104).
As to claim 12, the combination of Narashimhan and Proctor teaches wherein the second device is to create the service from the value contained in the captured code (see Narashimhan fig. 2, 206, 208, paragraphs 0072, 0073; the MBS 102 determines a transaction object (e.g., one or more item(s), service(s), and/or transaction(s), etc.) associated with the identified advertisement; the MBS 102 determines payment information for the identified user).
3.	Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Narashimhan US 20170287018 in view of Proctor Jr. et al  in view of Song US 20170134227.
As to claims 7, 15, the combination of Narashimhan and Proctor fails to teach wherein the value corresponds to an identifier (ID) and the service corresponds to a Generic Attributes (GATT) service. Song teaches wherein the value corresponds to an identifier (ID) and the service corresponds to a Generic Attributes (GATT) service (see paragraph 0148; when the GATT profile using the attribute protocol (ATT) 43 requests long data, a value regarding a data length is transmitted to allow a client to clearly know the data length, and a characteristic value may be received from a server by using a universal unique identifier (UUID). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Song into the system of Narashimhan and Proctor in order to provide a method for transmitting and receiving data in mesh network using Bluetooth technique in wireless communication system.
Allowable Subject Matter
4.	Claims 3, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3, 9, the applied reference fails to teach comprising: upon associating with the device, randomly generating, by first device a second value different from the value; illustrating, by the first device, a second code containing the second value, wherein the second code is different from the code; and scanning for a third device advertising a second service that is to use the second value, wherein the second service is different from the service.
Response to Arguments
5.	Applicant’s arguments, filed 05/31/2022, with respect to the rejection(s) of claim(s) 1-15 under 
Narashimhan and Song US 20170134227 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Narashimhan US 20170287018, Song US 20170134227and Proctor Jr. et al 20160042342.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649